Citation Nr: 0603249	
Decision Date: 02/06/06    Archive Date: 02/15/06

DOCKET NO.  03-28 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had verified active service from August 1972 to 
November 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
diabetes mellitus and assigned a 20 percent rating.  The 
veteran disagreed with the level of disability assigned, a 
statement of the case (SOC) was issued, and the veteran 
perfected his appeal with a timely substantive appeal in 
September 2003.

The February 2003 decision also denied service connection for 
chronic obstructive pulmonary disease (COPD) as secondary to 
service connected hepatitis.  The veteran filed a timely 
notice of disagreement with this issue, and a separate 
statement of the case (SOC) was issued in May 2004 just on 
this issue.  See 38 U.S.C.A. § 7105(d)(1) (West 2002).  The 
cover letter to the SOC apprised the veteran that if he 
decided to continue his appeal, he would need to file a 
formal appeal by completing and filing the enclosed VA Form 
9, Appeal to Board of Veterans' Appeals and he was notified 
of the time limit for filing an appeal.  See Item 3 of the 
Instructions in VA Form 9, Appeal to the Board of Veterans' 
Appeals.  Generally, a substantive appeal must be filed 
within 60 days from the issuance of the SOC or within the 
remainder of the one-year period from the date of mailing 
notification of the determination being appealed, whichever 
period ends later.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.302(b) (2005).  The veteran has not responded within the 
time allowed, and this issue is therefore not on appeal.

In December 2005, a hearing was held before the undersigned 
Acting Veterans Law Judge who was designated by the Chairman 
to conduct that hearing, pursuant to 38 U.S.C.A. § 7107(c) 
(West 2002).  A transcript of that hearing is of record.  At 
the hearing, the veteran submitted a statement, along with 
medical evidence, indicating that he wished to reopen his 
claim for service connection for peripheral neuropathy for 
both upper and lower extremities.  This claim has not been 
adjudicated by the RO and is not properly before the Board at 
this time.  It is referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

From the original grant of service connection, the veteran's 
diabetes was rated 20 percent disabling under Diagnostic Code 
(DC) 7913.  The criteria for the next higher rating under DC 
7913, 40 percent, requires insulin, restricted diet, and 
regulation of activities.  A 60 percent evaluation requires 
restricted diet, and regulation of activities with episodes 
of ketoacidoses or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.

In his most recent VA examination in July 2003, the veteran 
denied any hypoglycemic reactions.  In his personal hearing 
in December 2005, he testified that he had hypoglycemic 
reactions about three times a week.  As such, he is claiming 
that his service connected diabetes mellitus is worse than it 
was when it was last evaluated in July 2003.  Where the 
record does not adequately reveal the current state of the 
claimant's disability, the fulfillment of the statutory duty 
to assist requires a thorough and contemporaneous medical 
examination.  Suttman v. Brown, 5 Vet. App. 127, 138 (1993); 
Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991).  A 
new examination should therefore be conducted to assess the 
current state of the veteran's service-connected diabetes 
mellitus.

Additionally, the veteran indicated in his personal hearing 
that he had recently began treatment from a new doctor, Dr. 
Stacy.  In evaluating the severity of a particular 
disability, it is essential to consider its history. 38 
C.F.R. § 4.1 (2005); Peyton v. Derwinski, 1 Vet. App. 282 
(1991).  All current records of the veteran's treatment for 
diabetes mellitus should therefore be obtained and associated 
with the claims file.  

Accordingly, this case is REMANDED for the following:

1.  With the veteran's cooperation, 
obtain any records of the veteran's 
treatment from Dr. Stacy referenced by 
the veteran in his December 2005 personal 
hearing.  

2.  The RO should schedule the veteran 
for an examination to determine the 
current severity of his service connected 
diabetes mellitus.  The claims file 
should be reviewed by the examiner prior 
to the examination and the examiner 
should state that the claims file has 
been reviewed in the report of 
examination.  The Board is particularly 
interested in whether the veteran's 
diabetes mellitus requires insulin, 
restricted diet, and regulation of 
activities.  The examiner must comment on 
whether any restricted diet or regulation 
of activities is due to his service 
connected diabetes mellitus or other non-
service connected disorder, such as his 
COPD.

3.  The RO should readjudicate the issue 
of entitlement to an increased initial 
rating for diabetes mellitus.  This 
should include consideration of the 
possibility of staged ratings.  Fenderson 
v. West, 12 Vet. App. 119 (1999) (at the 
time of an initial rating, separate, or 
staged, ratings can be assigned for 
separate periods of time based on the 
facts found).  If this results in less 
than a full grant of the benefits sought 
on appeal, another SSOC should be 
prepared, and the case returned to the 
Board in accordance with applicable 
procedure.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JEFF MARTIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


